PER CURIAM.
This is an .appeal from a judgment- o-f the Estill Circuit Court whereby appellant, Marvin Brinegar, who was defendant in the Circuit Court, because of his failure to pay the sum of $90 per month for support of his children was committed “to jail for an indefinite period, or until the defendant purged himself of contempt by paying the sum of $660 to the' plaintiff.”
'KRS 21.060 provides that appeals may be taken to this Court as a matter of right from all final orders and judgments of Circuit Courts in civil cases with certain named exceptions, one of them being judgments punishing contempts'. However, ’ in Roper v. Roper, 242 Ky. 658, 47 S.W.2d 517, we held that - disobedience of equity court orders in divorce proceedings is constructive contempt, commonly known as civil contempt as distinguished from criminal contempt and that an appeal lies.- KRS 21.080- provides that when the amount in controversy is as much as $200 and less than $2,500, an appeal may -be prosecuted by filing a motion that the appeal be granted and if, after an examination of the record, the court decides that the appeal should'not be granted, the motion shall be overruled without a written opinion.
The proceeding in the case at bar was had under notice, of -appeal and since a complete record has been filed in this Court, we shall treat this proceeding as being a motion for appeal since the amount in controversy and the sum of money necessary to be paid in order that appellant be purged of contempt is $660.
We have examined the record and have concluded that the chancellor was justified in entering the judgment above referred to.
The motion- for appeal is denied and the judgment affirmed.